Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. US 2015/0381991 from IDS.
Wang discloses:
11. and under similar rationales 1. And 20. An apparatus for video coding, the apparatus comprising: at least one memory configured to store computer program code (0099-100; 0118); at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code including: obtaining code configured to cause the at least one processor to obtain video data (0022; 0062; 0141); first determining code configured to cause the at least one processor to determine an access unit delimiter syntax of at least one network abstraction layer (NAL) unit of the video data (0032; 0043; 0060); second determining code configured to cause the at least one processor to determine whether the access unit delimiter syntax indicates a (0009; 0083; 0087); third determining code configured to cause the at least one processor to determine whether the access unit delimiter syntax of the NAL unit indicates at least one of a video coding layer (VCL) value and an access unit order count value of the NAL unit (0067; 0095; 0137); and signaling code configured to cause the at least one processor to signal access unit boundary values of the NAL unit according to whether the access unit delimiter syntax indicates at least one of the slice type value, the VCL value, and the access unit order count value (0060; 0086; 0136; 0138).

Claims 2-9 are also rejected with similar rationales as 12-19 respectively.

12. The apparatus for video coding according to claim 11, wherein the third determining code is further configured to cause the at least one processor to implement determining whether the access unit delimiter syntax of the NAL unit indicates the at least one of the VCL value and the access unit order count value of the NAL unit by determining whether the at least one of the VCL value is set to a value of any of 0, 1, and 2 (0026; 0087-9; 0135).

13. The apparatus for video coding according to claim 12, wherein the signaling code is further configured to cause the at least one processor to implement signaling the access boundary values of the NAL unit by signaling, based on determining that the access unit delimiter indicates the at least one of VCL value is set to 0, at least one of a coded slice of a trailing picture value, a coded slice of a step-wise temporal sub-layer access (STSA) picture value, a coded slice of a random access skipped leading (RASL) picture value, and a coded slice of a random access decodable leading (RADL) picture value (0026; 0029-30; 0074; 0101; 0135-6).

(0065; 0070-1; 0083; 0086; 0136).

15. The apparatus for video coding according to claim 12, wherein the signaling code is further configured to cause the at least one processor to implement signaling the access boundary values of the NAL unit by signaling, based on determining that the access unit delimiter indicates the at least one of VCL value is set to 2, a plurality of VCL values for a plurality of slices of coded pictures in an access unit (0070; 0087; 0114; 0135).

16. The apparatus for video coding according to claim 11, wherein the third determining code is further configured to cause the at least one processor to implement determining whether the access unit delimiter syntax of the NAL unit indicates the at least one of the VCL value and the access unit order count value of the NAL unit by determining whether the access unit order count value of the NAL unit identifies an access unit (0064; 0067; 0085; 0091; 0095).

17. The apparatus for video coding according to claim 16, wherein the third determining code is further configured to cause the at least one processor to implement determining whether the access unit delimiter syntax of the NAL unit indicates the at least one of the VCL value and the access unit order count value of the NAL unit by determining whether the access unit order count value is within a range of 0 to 225 (0040; 0052-3; 0060; 0067; 0083; 0134).

18. The apparatus for video coding according to claim 16, wherein the third determining code is further configured to cause the at least one process to implement determining whether the access unit delimiter syntax of the NAL unit indicates the at least one of the VCL value and the access unit order count value of the NAL unit by determining whether the access unit order count value of the NAL unit identifies the access unit among neighboring access units (0063; 0086; 0091; 0095; 0135).

19. The apparatus for video coding according to claim 11, wherein the second determining code is further configured to cause the at least one processor to determine whether the access unit delimiter syntax indicates the slice type value of the NAL unit by determining whether the slice type value is set to a value of any of 0, 1, and 2 (0087-8; 0113-4).

10. The method for video coding according to claim 9, wherein determining whether the access unit delimiter syntax indicates the slice type value further comprises determining presence at least one of an intra-prediction slice and an inter-prediction slice (0087; 0098; 0120-1; 0135-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210136396 – relates some of NAL VCL and delimiters
US 20160241850 – teachings about delimiters, VCL, STSA, IDR, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/               Examiner, Art Unit 2483